EXHIBIT 10.1.9

PLEDGE AGREEMENT

(Purchaser Guarantor)

THIS PLEDGE AGREEMENT (this “Agreement”) dated as of June 29, 2015, is made by
EAGLE MOUNTAIN LLC, a Delaware limited liability company (“Pledgor”), for the
benefit of CIL&D, LLC, a Delaware limited liability company (together with its
successors and assigns, “Lender”).

WHEREAS, Eagle Mountain Acquisition LLC, a Delaware limited liability company
(“Borrower”), is a party to that certain Purchase and Sale Agreement dated as of
June 25, 2015 (the “Purchase Agreement”) among Borrower, Lender, Eagle Mountain
LLC, a Delaware limited liability company (“Holdco”), Kaiser Eagle Mountain,
LLC, a Delaware limited liability company (“KEM”) and Eagle Crest Energy
Company, a California corporation (“ECEC”), pursuant to which, among other
things, Lender agreed to sell to Borrower 100% of the ownership interest in KEM;
and

WHEREAS, as payment of the purchase price to Lender under the Purchase
Agreement, Borrower executed and delivered to Lender (i) that certain promissory
note in the initial principal amount of $4,250,000 (the “Senior Note”) and
(ii) that certain promissory note in the initial principal amount of $19,000,000
(the “Junior Note” and together with, the Senior Note, the “Notes”), in each
case of even date herewith in favor of Lender. Collectively, the payment
obligations under the Notes are sometimes referred to herein as the “Loan”.
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Notes; and

WHEREAS, Pledgor owns 100% of the membership interest in Borrower (collectively,
the “Equity Interests”); and

WHEREAS, each of the following (collectively, the “Guarantors”): (i) Pledgor,
(ii) ECEC, (iii) certain shareholders of ECEC, and (iv) KEM, have executed and
delivered to Lender a guaranty (collectively, the “Guaranties”); and

NOW, THEREFORE, as an inducement to Lender to enter into the Purchase Agreement
and to accept the Notes, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:

1. Pledge of Pledged Interests. Pledgor hereby pledges to Lender, and grants to
Lender a continuing security interest in the Equity Interests as forth on
Schedule A hereto (collectively, the “Pledged Interests”), together with all
distributions, interest, proceeds, and any other sums due or to become due
thereon, all instruments or other property at any time and from time to time
received, receivable, or otherwise distributed in respect of (such as a
distribution, reclassification, readjustment, or other changes in the capital
structure of the issuer of such Pledged Interests, or otherwise), or in exchange
for any or all of such Pledged Interests, all general intangibles associated
therewith, and all proceeds thereof (collectively, including the Pledged
Interests, the “Collateral”) as security for the payment, performance and
observance of (i) each of the obligations and liabilities of Pledgor under that
certain Guaranty Agreement of even date herewith made by Pledgor in favor of
Lender (the “EC Holdco Guaranty”) and under this Agreement, and (iii) all of
Lender’s reasonable, out-of-pocket costs and expenses (including reasonable,
out-of-pocket attorneys’ fees) actually incurred in connection with collection
and enforcement with respect to any of the foregoing obligations and liabilities
(collectively, the “Obligations”).

2. Equity Interest, Reclassifications, Etc. If any distribution,
reclassification, readjustment, or other change is made or declared in the
Pledged Interests, all new substituted and additional Equity Interests issued by
reason of any such change shall be assigned and delivered by



--------------------------------------------------------------------------------

Pledgor to Lender and held by Lender as Pledged Interests under the terms
hereof; provided, however, that nothing contained herein shall be deemed to
permit any distribution, reclassification, readjustment, or other change, and
provided further that nothing contained herein shall be deemed to permit any
pledge, issuance, sale, or disposition of any or all of the Pledged Interests,
except as specifically permitted in this Agreement or otherwise permitted in
writing by Lender.

3. Cooperation.

a. Lender’s Control. Pledgor and Borrower each hereby (i) elects to have such
Equity Interests be deemed to be “securities” governed by Article 8 of the
Commercial Code as adopted from time to time in the State of California (the
“Code”), (ii) agrees to comply with any “instructions” (as defined in
Section 8102(a)(12) of the Code) originated by or on behalf of Lender without
further consent of Pledgor, including, without limitation, instructions
regarding the transfer, redemption or other disposition of the Pledged Interests
or the proceeds thereof, including any distributions with respect thereto,
(iii) acknowledges Lender’s intention to establish its control over the Pledged
Interests for purposes of the provisions of Section 8106(c)(2) of the Code,
(iv) agrees that Borrower shall promptly note on its books the security interest
granted under this Agreement, (v) agrees that the Pledged Interests shall not be
sold, transferred, assigned, encumbered or registered in the name of any other
person without the prior written consent of Lender, which consent may be
withheld in its sole discretion, and (vi) agrees that upon an occurrence and
continuation of an Event of Default, Lender or its successor, assign or
designee, shall have the right to become and be admitted as a full member of
Borrower and to exercise all rights of a member, including without limitation
all voting rights, and to receive distributions and allocations from Borrower to
the extent of the membership interest pledged by Pledgor, which rights shall be
conferred and all title to such Pledged Interest shall transfer, immediately
upon the exercise of Lender’s rights, without further action, approval or
consent of any kind.

b. Additional Documentation. Pledgor agrees that all certificates or other
instruments representing or evidencing the Pledged Interests shall be delivered
to and held by Lender pursuant hereto and shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
attached hereto as Exhibit A, all in form and substance reasonably satisfactory
to Lender. Lender shall have the right, at any time after the occurrence and
during the continuance of an Event of Default, in its discretion and without
notice to Borrower, to transfer to or to register in the name of Lender, or any
of its nominees, any or all of the Pledged Interests.

4. Representations, Warranties, and Covenants of Pledgor. Pledgor represents,
warrants, and covenants to Lender as follows:

(i) Pledgor is the sole legal and beneficial owner of the Pledged Interests free
and clear of any lien except for the security interest created by this Agreement
and the other Loan Documents;

(ii) Pledgor has full power and authority to enter into this Agreement;

(iii) there are no restrictions upon the voting rights associated with, or upon
the transfer of, any of the Pledged Interests;

(iv) Pledgor has the right to vote, pledge and grant a security interest in or
otherwise transfer the Pledged Interests;

(v) no authorization, approval, or other action by, and no notice to or filing
with, any United States governmental authority or regulatory body is required
for the pledge of the Pledged Interests pursuant to this Agreement or for the
execution, delivery or performance of this Agreement by Pledgor;

 

2



--------------------------------------------------------------------------------

(vi) each of the Pledged Interests are set forth on Schedule A; and

(vii) each of the Pledged Interests certificated as of the date hereof shall at
all times remain certificated, and in connection herewith, Pledgor shall deliver
such certificates to Lender endorsed to Lender in blank.

(viii) if any of the Pledged Interests which are not certificated as of the date
hereof shall at any time become certificated, Pledgor will immediately notify
Lender and deliver such certificates to Lender endorsed to Lender in blank.

(ix) Pledgor shall not enter into any agreements or instruments, that would
(1) create or impose supermajority voting requirements in the organizational
documents of Holdco or Borrower (by the relevant governing body of such entity
or by its equity owners) for any corporate or company action other than with
respect to a vote on the filing of a voluntary bankruptcy (it being understood
and agreed that a voluntary bankruptcy is any bankruptcy filing other than one
made by a third party, unaffiliated creditor of ECEC, Borrower, Holdco, or after
the Closing, KEM (each a “Buyer Party”), or an affiliate solely because of the
non-payment of debt by a Buyer Party or an affiliate); (2) dilute the ownership
interests of Pledgor in Borrower, result in the issuance of additional equity
interests of any kind (whether or not convertible) or cause Borrower to incur
additional debt (except as permitted under the Notes) unless the holders of such
additional equity interests or additional debt pledge such additional equity
interests or subordinate such additional debt to Lender pursuant to an agreement
substantially in the same form as this Agreement; provided, however, that if the
proceeds of any such issuance of equity or incurrence of debt will be used to
pay all amounts due with respect to the Senior Note in full, then such issuance
and/or incurrence shall be permitted and the holders of such additional equity
interests or debt shall not be required to pledge such additional equity or
subordinated such additional debt as provided above in this clause (ix);
(3) dilute the ownership interest of Borrower in KEM in any respect; or
(4) result in the termination of the existence of any entity party to a Loan
Document, whether by reorganization, winding up, merger, dissolution or
otherwise.

5. Power of Attorney. Pledgor hereby irrevocably grants Lender a power of
attorney, coupled with an interest, with respect to the Collateral for all
purposes consistent with this Agreement. Said power of attorney shall include,
but shall not be limited to, the power to transfer the Collateral, to execute in
such Pledgor’s name instruments of conveyance or transfer with respect to all or
any of the Collateral and to take such other action to enforce any of Lender’s
rights hereunder or with respect to any of the Collateral.

6. Transfers and Other Liens. Pledgor agrees that it will not (i) sell or
otherwise dispose of, or grant any option with respect to, any of the Pledged
Interests without the prior written consent of Lender, which consent Lender may
grant or withhold at any time in its sole and absolute discretion, or
(ii) create or permit to exist any lien upon or with respect to any of the
Pledged Interests, except for the security interest under this Agreement and the
other Loan Documents.

7. Voting and Distribution Rights. Prior to the occurrence of an Event of
Default, Pledgor shall have all voting and distribution rights, if any, in the
Pledged Interests.

 

3



--------------------------------------------------------------------------------

8. Event of Default. Each of the following shall be an event of default (“Event
of Default”) hereunder:

(i) A material breach by Pledgor of the performance of the Guaranteed
Obligations set forth in the EC Holdco Guaranty.

(ii) The failure by Pledgor to cure a material breach of any provision set forth
in this Agreement within thirty (30) days of receipt of written notice from
Lender of the nature of such breach.

(iii) The voluntary commencement of any case, proceeding or other action against
Pledgor under any bankruptcy or other law for the relief of, or relating to,
such Pledgor that is not dismissed within sixty (60) days from the commencement
of such case, proceeding or action.

(iv) Pledgor becoming insolvent or generally not paying or admitting in writing
its inability to pay its debts as they become due, failing in business, being
liquidated or dissolved, making a general assignment for the benefit of
creditors, or voluntarily commencing any case, proceeding or other action under
any bankruptcy or other law for the relief of, or relating to, Pledgor.

(v) The attachment of any involuntary lien of any kind or character to any of
the Collateral and the continuance thereof for a period of ten (10) business
days after the earlier of Pledgor having knowledge of such failure or Lender
providing written notice thereof to Pledgor, unless such lien is contested by
Pledgor and bonded in a manner reasonably acceptable to Lender within such ten
(10) business day period.

9. Remedies. At any time and from time to time during the continuance of an
Event of Default, Lender shall have the right, but not the obligation to take
one or more actions available to it whether under statute, at law or in equity,
including without limitation any of the following actions:

(i) declare that the ownership of the Pledged Interests shall be immediately
vested in Lender and may cause any or all of the Pledged Interests to be
registered in its own name or in the name of any nominee or nominees; and, upon
such declaration, shall be entitled to collect and receive all distributions,
payments, and other distributions of any character, declared or paid on any of
the Pledged Interests;

(ii) vote any or all Pledged Interests of any of the Pledged Interests and give
all consents, waivers, and ratifications in respect thereof and otherwise act
with respect thereto as though it was the absolute owner thereof; and

(iii) sell, assign, transfer, and deliver at any time the whole, or from time to
time any part, of the Pledged Interests or any rights or interests therein, at
public or private sale or in any other manner, at such prices on such terms as
Lender may deem to be in its best interests, and either for cash, on credit, or
for future delivery, at the option of Lender, upon five (5) days written notice,
which Pledgor agrees is commercially reasonable, addressed to Pledgor at its
last address on file with Lender. All proceeds of any sale of any of the Pledged
Interests or any right or interests therein, and all distributions, payments, or
other distribution received by Lender pursuant to the terms of this Section,
shall be applied by Lender to the payment of the Obligations in such manner and
order of priority as Lender shall determine, in its sole discretion. The
surplus, if any, shall be paid to whomsoever may be lawfully entitled to receive
the same or as a court of competent jurisdiction may direct.

 

4



--------------------------------------------------------------------------------

10. Miscellaneous.

a. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed according to the laws of the State of California, without giving
effect to principles of conflicts of law.

b. Entire Agreement. This Agreement, together with the other Loan Documents,
sets forth the entire agreement and understanding of the parties with respect to
the subject matter hereof, supersedes and rescinds any prior agreements relating
to the subject matter hereof, and shall not be subject to any change or
modification except by the execution of a written instrument subscribed to by
the parties hereto.

c. Waiver; Remedies. No course of dealing among Pledgor and Lender nor any
failure to exercise, nor any delay in exercising, on the part of Lender, any
right, power, or privilege hereunder or under any of the Obligations, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power, or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power, or privilege. The
rights and remedies herein provided and provided under any of the Obligations
are cumulative and are in addition to, and not exclusive of, any rights or
remedies provided by law, including, without limitation, the rights and remedies
of a secured party under the Code.

d. Notice. All notices or other written communications hereunder shall be
delivered in accordance with Section 5.2 of the EC Holdco Guaranty.

e. Assignment; Binding Nature. This Agreement shall inure to the benefit of
Lender and shall be binding upon the heirs, legatees, successor and assigns of
Pledgor.

f. Recitals. Each of the Recitals set forth at the beginning of this Agreement
are true and correct and are incorporated herein by reference.

[signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above written.

 

PLEDGOR:

EAGLE MOUNTAIN LLC,

a Delaware limited liability company

By:

/s/ Steve Lowe

Name:

Steve Lowe

Title: Authorized Person

[Signatures continue on the following page]

 

Signature page to Holdco Pledge Agreement



--------------------------------------------------------------------------------

LENDER:

CIL&D, LLC,

a Delaware limited liability company

By:

/s/ Richard E. Stoddard

Name:

Richard E. Stoddard

Title: Managing Liquidation Director

[Signatures continue on the following page]

 

Signature page to Holdco Pledge Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED BORROWER: EAGLE MOUNTAIN ACQUISITION LLC By:

/s/ Steve Lowe

Name:

Steve Lowe

Title: Authorized Person

 

Signature page to Holdco Pledge Agreement